Citation Nr: 1440828	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-15 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine strain, to include as secondary to a service-connected left ankle disability.   

2.  Entitlement to service connection for a right knee disorder, secondary to a service-connected left ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to August 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted for the claims for service connection for left shoulder, lumbosacral spine strain, or right knee disorders.  

In November 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

In February 2013, this matter was previously before the Board.  The Board reopened the claims for service connection for a left shoulder disorder, lumbosacral spine strain and a right knee disorder and remanded those claims for further development.

In the February 2013 decision, the Board also noted that during the November 2011 Travel Board hearing, the Veteran raised a claim for service connection for depression and gastritis, secondary to medication for the now service-connected left shoulder disability and the service-connected left ankle disability.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

In a May 2013 rating decision, the AOJ granted service connection for a left shoulder disorder.   As that action represents a full grant of the benefit sought with respect to that issue, it is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed.Cir. 1977). 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at a November 2011 travel board hearing at the RO.  In an August 2014 letter, the Board informed the Veteran that the Veterans Law Judge that had conducted that hearing was no longer employed by the Board and advised him that he was entitled to another hearing.  In a signed statement, dated in September 2014, the Veteran responded that he wanted a new hearing, by videoconference, at his RO. Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any Board decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran to appear at the requested videoconference hearing.  Notice should be sent to the appellant, with a copy of the notice associated with the claims file.  If, for whatever reason, the Veteran decides that he no longer wants this type of hearing (or any other type of hearing), then he should indicate this in writing, which should also be documented in his claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



